              Case 3:18-cr-00465-MMC Document 126 Filed 08/04/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN HORN (CABN 285485)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6831
 7        FAX: (415) 436-7234
          Laura.Vartain@usdoj.gov
 8
   NICHOLAS O. HUNTER (DCBN 1022355)
 9 STEPHEN JAMES MARZEN (NYBN 2007094)
          Trial Attorney, National Security Division
10        950 Pennsylvania Ave., NW
          Washington, DC 20530
11        Tel: (202) 353-3434
          Fax: (202) 233-2146
12        Nicholas.Hunter@usdoj.gov
          stephen.marzen@usdoj.gov
13
   Attorneys for United States of America
14

15                                    UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17                                        SAN FRANCISCO DIVISION

18   UNITED STATES OF AMERICA,                        ) Case No. 3:18 -CR-00465 MMC
                                                      )
19                  Plaintiff,                        )
        v.                                            ) NOTICE OF ATTORNEY APPEARANCE
20                                                    )
     UNITED MICROELECTRONICS                          )
21   CORPORATION, et al.                              )
                                                      )
22                  Defendants.                       )
                                                      )
23                                                    )

24           The United States hereby files this notice of appearance to advise the Court that Trial Attorney
25 Stephen James Marzen, whose name, address, and telephone number is listed below, is appearing as an

26 attorney to be noticed in the above-referenced case.

27 //

28 //
             Case 3:18-cr-00465-MMC Document 126 Filed 08/04/20 Page 2 of 2




 1                 STEPHEN JAMES MARZEN
                   New York Bar Number 2007094
 2                 Trial Attorney, National Security Division
                   U.S. Department of Justice
 3
                   950 Pennsylvania Ave., NW
 4                 Washington, DC 20530
                   (202) 616-1051
 5                 stephen.marzen@usdoj.gov
 6        Please remove Assistant United States Attorney Jennifer Kennedy Gellie from the attorneys to be
 7 noticed in this case. AUSA Gellie is no longer assigned to this matter.

 8
     DATED: August 4, 2020                              Respectfully submitted,
 9
                                                        DAVID L. ANDERSON
10                                                      United States Attorney

11                                                                /s/
                                                        LAURA VARTAIN HORN
12                                                      Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
